Case 6:20-cv-00269-ADA Document 25-22 Filed 07/31/20 Page 1 of 3




                    EXHIBIT 21
100 Crescent Ct, Dallas, TX 75201 to 800 Franklin Ave, Waco, TX 76701...   https://www.google.com/maps/dir/100+Crescent+Ct,+Dallas,+TX+7520...
                         Case 6:20-cv-00269-ADA Document 25-22 Filed 07/31/20 Page 2 of 3




1 of 2                                                                                                                     7/27/2020, 4:16 PM
100 Crescent Ct, Dallas, TX 75201 to 800 Franklin Ave, Waco, TX 76701...   https://www.google.com/maps/dir/100+Crescent+Ct,+Dallas,+TX+7520...
                         Case 6:20-cv-00269-ADA Document 25-22 Filed 07/31/20 Page 3 of 3




2 of 2                                                                                                                     7/27/2020, 4:16 PM
